Citation Nr: 1124443	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a psychiatric disorder other than PTSD.


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk






INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision by the Winston-Salem, North Carolina Regional Office (RO) in which the RO declined to reopen a claim for service connection for PTSD.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this holding, and the fact that the Veteran has been diagnosed depressive disorder in addition to PTSD, the issues on the title page have been recharacterized, as listed above.

The Board notes that the Veteran executed an October 2006 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22), appointing North Carolina Division of Veterans Affairs (NCDVA) as his representative.  Prior to the June 2010 certification of the matters on appeal, an NCDVA representative submitted a May 2010 letter withdrawing the organization's representative services on behalf of the Veteran because the Veteran was working with a non-VA accredited representative, Mr. I.T. Breeze.  The Board deems this withdrawal effective and in compliance with applicable VA regulations.  See 38 C.F.R. § 14.631, 20.608 (2010).

The Board's decision addressing the request to reopen the claim for service connection for PTSD is set forth below.  The claim for service connection for PTSD, on the merits, along with the claim for service connection for a psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

  2.  In a May 2007 rating decision, the RO denied service connection for PTSD; although notified of the denial in a letter that same month, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the May 2007 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision in which the RO denied a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As pertinent evidence received since the RO's May 2007 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

At the outset, the Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.  In this case, however, as will be discussed below, the Veteran's stressor does not involve fear of hostile military or terrorist activity, therefore the provisions of this liberalizing regulation do not apply. 

The Veteran originally filed his claim for entitlement to service connection for PTSD in October 2006.  In a May 2007 rating decision, the RO denied the Veteran's claim because although the medical evidence included a diagnosis of PTSD, there was insufficient evidence to verify the Veteran's stressor. 

The Veteran did not initiate an appeal with the May 2007 RO decision.  See 38 C.F.R. § 20.200 (2010).  The RO's May 2007 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The evidence of record at the time of the May 2007 rating decision included the Veteran's service treatment records, which were unremarkable for a psychiatric disorder; an October 2006 statement from the Veteran's estranged wife describing the psychiatric symptoms the Veteran had; an April 2007 PTSD Questionnaire from the Veteran identifying his stressors; and VA outpatient treatment records showing ongoing treatment for PTSD and depressive disorder.  The Veteran asserted that his primary PTSD stressor occurred when a tire over-inflated and exploded on the flight deck of his ship and several men were injured.  He said that this incident occurred on board the USS America in November or December 1968.

The evidence that has been received since the May 2007 rating decision includes two lay statements from fellow soldiers, E.C. and V.R., purporting to corroborate the Veteran's in-service stressor.  Specifically, these individuals stated they witnessed the incident and that one of the injured soldiers lost his eye and another lost his arm.  The Board notes that the RO also received a response from the Joint Services Records Research Center (JSRRC) in July 2007, in which the JSRRC indicated that it had reviewed 1968 command history in deck logs for the USS America and were unable to verify the Veteran's stressor.

The Board finds that the above-described evidence is "new" in that it was not before agency decisionmakers at the time of the May 2007 final denial of the claim for service connection for PTSD, and is not duplicative or cumulative of evidence previously of record.  Moreover, the lay statements provided by E.C. and V.R. are "material" in that they provide corroboration of the Veteran's in-service stressor.   This evidence, while not necessarily conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the claim for service connection for PTSD, to this limited extent, the appeal is granted.


REMAND

Entitlement to service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required- provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed his claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).   

As noted above, on  July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor; however, because the Veteran's stressor does not involve fear of hostile military or terrorist activity, these provisions do not apply.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

The Veteran has claimed the following stressor while on active duty:  a tire explosion on the hangar deck of the USS America where crewmembers sustained traumatic injuries during the Veteran's 1968 tour aboard the vessel.  


Regarding this incident, the Veteran has submitted letters from fellow soldiers, E.C. and V.R., which, on their face, corroborate this stressor.   Both individuals allege that they were aboard the USS America and witnessed the tire explosion incident.  The Board finds that further development is needed to verify that these individuals were actually on board the USS America at the time of the alleged incident.

The Board also noted that copies of the deck logs for the month of November and December 1968 should be obtained to allow the Board an opportunity to review firsthand the relevant evidence.  

Entitlement to service connection for a psychiatric disorder other than PTSD

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the Board erred in not considering the scope of a Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, psychiatric diagnoses of record and other information.

In this case, although the RO only adjudicated a claim for service connection for PTSD, the record includes other psychiatric diagnoses, including depressive disorder.  Thus, consistent with Clemons, the record also raises the matter of service connection for psychiatric disability other than PTSD.  To avoid any prejudice to the Veteran, a remand for RO consideration of this matter, in the first instance, is warranted.

Both Claims

In addition to the development noted above, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the Durham VA Medical Center dated from October 2005 to April 2007 and from January 2008 to September 2008.  

Prior to adjudicating the claims, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide any additional information and/or evidence pertinent to the claim remaining on appeal, explaining to him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance. Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include arranging for examination of the Veteran, if warranted) prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should verify through appropriate official sources that E.C. and V.R. were on board the USS America with the Veteran in November and December 1968.

2  The RO should obtain copies of the decks log for the USS America for the months of November and December 1968 and associated them with the claims file.  

3.  The RO should obtain from the Durham VAMC all outstanding records of mental health evaluation and/or treatment.  The claims file currently includes VA outpatient treatment records dated from October 2005 to April 2007 and from January 2008 to September 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for PTSD and for a psychiatric disorder other than PTSD.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit. 

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for service connection for PTSD and for a psychiatric disorder other than PTSD in light of all pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes citation to and discussion of additional legal authority considered along with clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


